The plaintiff in error was convicted in the county court of Kay county on a charge of selling whisky and was sentenced to serve a term of 30 days in the county jail and to pay a fine of $200.
The judgment was entered on September 21, 1925, and the appeal lodged in this court January 18, 1926. No briefs have been filed in support of the appeal and no appearance for oral argument made at the time the case was submitted.
We have examined the record and find that the information *Page 241 
properly charges the offense. The evidence in support thereof is ample and no fundamental error is apparent.
The case is affirmed.